DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second hot-pressing module” and “a control module” in claim 1. Here, in “a second hot-pressing module”, “module” is a generic placeholder coupled with functional languages: “moved between the standby position and the heating position driven by the connecting rod set, wherein at the standby position, the second hot-pressing module is far away from the first hot-pressing module; and at the heating position, the second hot-pressing module correspondingly covers the first hot-pressing module”  without reciting sufficient structure as to what the Second hot-pressing module is? Further, “module” is preceded with “second hot-pressing” that is NOT structurally modifying the generic placeholder “module”. Similarly, in “a control module, “module” is a generic placeholder coupled with functional languages: “electrically connected to and controlling the first hot-pressing module, the second hot-pressing module, and the driving motor.”  without reciting sufficient structure as to what the control module is? Further, “module” is preceded with “control” that is NOT structurally modifying the generic placeholder “module”
Because this/these claim limitation(s) (“a second hot-pressing module” and “a control module”) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification in paragraph (0015) describes the second hot-pressing module as comprising a heater and a pressing mold. Thus, the second hot-pressing module is interpreted to mean a heated mold/plate, and equivalent thereof. Similarly, “control module” is defined by the specification (0038) to be a control panel with switches and displays (FIGs. 1,2, and 7) to provide control signals to the parts controlled (motor) and display current control statuses. Thus, “control module” is interpreted to mean switches and displays, and equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites “…wherein at the standby position, the second hot-pressing module is far away from the first hot-pressing module…” and it is not clear what “far away” means. 5mm? 2 inches? 10 meters? Etc. “far away” is a relative term which renders the claim indefinite. The term “far away”” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the claim indefinite. Appropriate correction is required.
Regarding claim 2, this claim recites “…wherein the connecting rod set comprises two first rods and a second rod disposed in parallel…” as best can be understood by the examiner from FIG.3, the two first roads 31 and second road 32 are disposed perpendicular to each other and the two first rods are assembled to each side of the base 10. Paragraph (0027) of the specification repeats exactly the same claimed language in quotation above and offers no further description or illustration on the two first rods 31 and the second rod 32 being parallel. Thus, it is not clear how the two first roads 31 and second road 32 are parallel, rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 9 – 10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kim (US 2006/0249032 A1) and herein after called Kim.
Regarding claim 1, Kim discloses a sandwich maker (an apparatus for producing crackers, FIG.1) comprising: a base (a main frame 2 including  a pair of side frames 21, 0024, FIG.1); a first hot-pressing module assembled to the base (lower heated mold 8 assembled to the operation table 25 of the frame, (0024, 0036, FIG.1)); a connecting rod set (operation unit 6 that includes a lever 6, a damper bar 62, and a guide bar 63, (0030, FIG.2b)) pivotally disposed on the base and pivoting between a standby position and a heating position (a first bended portion 611of the lever 61 us pivotally engaged with a center shaft 27 installed at the main frame 2 (0030, FIG.2B) and Pivoting between grain receiving position (FIG.6A) and heat pressing position (FIG.6B), (0040, 0041, FIG.6A and FIG.6B)); a second hot-pressing module  assembled to the connecting rod set  and moved between the standby position and the heating position driven by the connecting rod set (an upper heated mold 7 connected to the lever 61 and moved to grain receiving position(FIG.6A) and heat pressing position(FIG.6B) by the operation unit 6, (0041, FIG.6A and FIG.6B)), wherein at the standby position, the second hot-pressing module is far away from the first hot-pressing module (in the grain receiving position upper heated mold 7 and lower heated mold 8 are apart from each other, see FIG.6A); and at the heating position, the second hot-pressing module correspondingly covers the first hot-pressing module (in the heat pressing position upper heated mold 7 correspondingly covers the lower heated mold 8 , see FIG.6B); a driving motor (drive motor 31, (0062, FIG.2A and FIG. 2B)) connected to and driving the connecting rod set (driving motor 31 is connected to the operation unit 6 through operation cam 4 and drives the operation unit 6 between grain receiving position (FIG.6A) and heat pressing position (6B), (0011, 0026 FIG.6A and FIG.6B); and a control module (control box 28 installed at the main frame 2, (0037, FIG.1)) electrically connected to and controlling the first hot-pressing module, the second hot-pressing module, and the driving motor (control box 28 includes control buttons 281 for controlling the respective components and a display window for displaying temperature of the upper and lower molds 7 and 8, and a counter for displaying the number of operations, (0037, FIG.1)).  
Regarding claim 5, Kim discloses the sandwich maker according to claim 1, further comprising a support rod set (connecting rod between the operation unit 6 and the upper heated mold 7, see FIG.2B)), wherein one end of the support rod set is pivotally connected to the base, and the other end thereof is pivotally connected to the second hot-pressing module (one end of the connecting rod is pivotally connected to the operation unit 6 which in turn is connected to the base (frame 2) and the other end is pivotally connected to the upper heated mold 7, (FIG.2B and FIG. 6B). 
Regarding claim 9, Kim discloses  the sandwich maker according to claim 1, wherein the first hot-pressing module comprises a first heating device and a first pressing mold (the lower heated mold 8 comprise heater  bar 84 and chamber 85,(0036, FIG.5b)), and the second hot-pressing module comprises a second heating device and a second pressing mold( the upper heated mold 7 comprise heater bar 76 and pressing projection 77, (0036, FIG.5b)), wherein the first pressing mold is detachably assembled to the first heating device, and the second pressing mold is detachably assembled to the second heating device (heater bar 84 and heater bar 76 are insertable into insertion hole 83 and insertion hole 75 of the lower heated mold 8 and upper heated mold 7 respectively, (0036, and see FIG.5B)).  
Regarding claim 10, Kim discloses the sandwich maker according to claim 1, further comprising an outer housing (side cover 21, front cover 22 and rear cover 23, Kim (0024, FIG.1)) and an opening-closing cover (upper cover 24 with opening and closing window for the material introducing hopper , Kim (0024 and see FIG1)), wherein the outer housing covers the base, the first hot-pressing module, the connecting rod set, the second hot-pressing module, and the driving motor (wherein the side cover 21, front cover 22 and rear cover 23 cover the frame 2 , the first hot-pressing module, the connecting rod set, the second hot-pressing module, and the driving motor, Kim (FIG.1)) wherein the control module is assembled to the outer housing ( control box28 is assembled at the front cover, Kim (FIG.1)), and the opening-closing cover is assembled to the outer housing to place to-be-heated food or take out heated food through the opening-closing cover (upper cover 24 with opening and closing window for the material introducing hopper , Kim (0024 and see FIG1)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yan (US 2017/0367531 A1) and herein after called Yan.
Regarding claim 2, Kim discloses the sandwich maker according to claim 1 wherein the driving motor 31 is connected to the operation unit 6 through operation cam 4 and drives the operation unit 6 between grain receiving position (FIG.6A) and heat pressing position (6B), (0011, 0026 FIG.6A and FIG.6B).
Kim does not explicitly teach wherein the connecting rod set comprises two first rods and a second rod disposed in parallel, wherein the two first rods are respectively assembled to two sides of the base and rotate with an assembling position on the base as an axis, ends of the two first rods are connected to two sides of the second hot-pressing module, the second rod is connected between the two first rods and located at an end away from the second hot-pressing module.
However, Yan that teaches a stepless height-adjustable grill comprising a base body 01 and upper cover component 02 (0001, 0032), also teaches, a connecting handle connecting the base body 01 and the upper cover component 02 comprising a left connecting rod 32 and a right connecting rod 33 on either side of the base. The left connecting rod 32 and the right connecting rod 33 extend toward the same direction from the two ends of the grip. The other end of each of the left connecting rod 32 and the right connecting rod 33 is in rotational connection with the base body at a rotating seat; the other end of each of the left connecting rod and the right connecting rod is provided with a shaft, and the shafts are rotationally assembled with the rotating seat to realize the rotational connection. The upper cover component 02 is rotationally connected (for example through a pin shaft) between the left connecting rod 32 and the right connecting rod 33 (0032, FIG 3 – 6).
Such arrangement enables to lift the upper cover at different angles relative to the base body, the upper cover component can be properly rotated to adjust the angle thereof relative to the base body such that the lower grilling disc and the upper grilling disc can both contact grilled food (0032).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the sandwich maker of claim 1 disclosed by Kim to include a left connecting rod and a right connecting rod on either side of the base rotationally connected at a rotational seat of the base connected through and rotating about a shaft  in order to lift the upper cover at different angles relative to the base body and  properly rotate the upper cover to and adjusted angle thereof relative to the base body such that the lower grilling disc and the upper grilling disc can both contact grilled food as taught in Yan.
Regarding claim 3, Kim in view of Yan teaches the sandwich maker according to claim 2.
 Kim in View of Yan do not teach the limiting groove (long hole 34, FIg.4) being on the base.
However, Yan teaches  a limiting groove (a long hole 34 on the right connecting rod 33 to limit the driving of upper cover component on the connecting rod 33, ( 0042, FIG.4) and the second rod penetrates through the limiting groove and is moved between the standby position and the heating position under the limit of the limiting groove  (a height fixing slider 06 is penetrated in the long hole 34 through the shaft 62; and the shaft slides in the long hole, driving the height fixing slider to slide, (0042).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to rearrange the positioning of the limiting groove from the connection rod 33 to the base as it is regarded a mere rearrangement of parts that will not modify the operation of the device within ordinary skill in the art (MPEP 2144.04. VI.(C)).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Hoare et al. (US 2015/0230659 A1) and herein after called Hoare.
Regarding claim 4, Kim discloses the sandwich maker according to claim 1.
Kim does not explicitly teach the sandwich maker comprising a first sensor and a second sensor, wherein the first sensor and the second sensor are assembled to the base and electrically connected to the control module, wherein when the connecting rod set is moved to the standby position, the connecting rod set activates the first sensor; and when the connecting rod set is moved to the heating position, the connecting rod set activates the second sensor.  
	However, Hoare that teaches a waffle maker comprising two heated and hinged together metal plates that are brought together after a waffle batter has been deposited on the lower plate (0002), also teaches the waffle maker including a tilt or level sensors  or microswitches 203 that supplies information to a controller (MCU 202) about the state of the upper housing 102 located within the handle104, upper housing 102 and rear portion 205 that are capable of detecting when the upper housing 102 is opened or closed and can transmit this information or signal to the  controller (MCU 202). Further, the waffle maker includes switch or sensor 120 located in the lower housing 101 that provides a signal to the MCU that indicates when the upper housing is opened or closed (0050, FIG.2).
	The information supplied to the controller (MCU 202) by the microswitch sensors activated by the opening and closing of the upper housing 102 and the lower hosing 101 enables the MCU 202 to change the entire display from one color to another to alert the waffle maker is operational and closed. Further, the information can also be used to start count-down timer for the making of the waffle (0050).
	Therefore, It would have been obvious for one of ordinary skill in the art at the time of filling to modify the cracker/sandwich maker disclosed by Kim to include a first sensor or microswitch and a second sensor or microswitch  assembled to the base and supply information to the controller as the upper and lower heated molds are opening and closing  in order to alert on the display the press heating has begun or to time the press-heating process as taught in Hoare.
Allowable Subject Matter
Claims 6 – 8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art of record Kim failed to teach the sandwich maker comprising an ejector rod and an ejector mold, wherein a first end of the ejector rod is pivotally connected to the connecting rod set and is moved to the standby position and the heating position driven by the connecting rod set, a second end of the ejector rod extends above the first hot-pressing module and the ejector mold is disposed at the second end as claimed in the dependent claim 6.
Claims 7 and 8 are objected by virtue of being dependent on claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761